As filed with the Securities and Exchange Commission on 11/16/2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811- 03758 MATRIX ADVISORS VALUE FUND, INC. 747 Third Avenue, 31st Floor, New York, NY 10017 David A. Katz 747 Third Avenue, 31st Floor New York, NY 10017 1 (800) 366-6223 Copies to: Carol Gehl Godfrey & Kahn, S.C. 708 N. Water St. Milwaukee, WI 53202 Date of fiscal year end: June 30 Date of reporting period:September 30, 2011 Item 1. Schedule of Investments. Matrix Advisors Value Fund, Inc. Schedule of Investments September 30, 2011 (Unaudited) Shares Value COMMON STOCKS - 99.8% Bank (Money Center): 3.5% JPMorgan Chase & Co. $ Bank (Processing): 4.7% Bank Of New York Mellon Corp. State Street Corp. Bank (Regional): 2.2% BB&T Corp. Bank (Super Regional): 4.0% Wells Fargo & Co. Beverages: 0.5% The Coca-Cola Co. Communications Equipment: 3.2% Harris Corp. Computer Software and Services: 3.5% Microsoft Corp. Computers and Peripherals: 3.8% Dell, Inc.* Drug (Generic): 1.3% Teva Pharmaceutical Industries, Ltd. - ADR Drug Store: 5.4% CVS Caremark Corp. Walgreen Co. Electrical Components: 5.4% Corning, Inc. TE Connectivity Ltd. Financial Services: 5.6% American Express Co. Western Union Co. Food Processing: 2.7% Archer Daniels Midland Co. Hotels/Gaming/Cruise Lines: 2.4% Carnival Corp. Household Products: 2.2% The Procter & Gamble Co. Human Resources: 2.0% Monster Worldwide, Inc.* Insurance (Diversified): 3.2% Metlife, Inc. Internet: 4.8% eBay, Inc.* Expedia, Inc. Medical Supplies: 6.5% St. Jude Medical, Inc. Zimmer Holdings, Inc.* Metals and Mining: 2.5% Alcoa, Inc. Oil/Gas (Domestic): 3.3% Devon Energy Corp. Oil & Gas Services: 3.2% Tidewater, Inc. Petroleum (Integrated): 7.5% Chevron Corp. ConocoPhillips Petroleum (Refining): 2.2% Valero Energy Corp. Retail (Special Lines): 3.2% Staples, Inc. Securities Brokerage: 2.9% Morgan Stanley The Charles Schwab Corp. Semiconductor: 2.9% Analog Devices, Inc. Telecommunications (Equipment): 3.6% Cisco Systems, Inc. Telecommunications (Foreign): 1.6% Vodafone Group PLC TOTAL COMMON STOCKS (Cost $85,263,258) SHORT TERM INVESTMENTS: 0.4% Fidelity Institutional Money Market Portfolio TOTAL SHORT TERM INVESTMENTS (Cost $326,365) TOTAL INVESTMENTS (Cost $85,589,623): 100.2% LIABILITIES IN EXCESS OF OTHER ASSETS: (0.2)% ) TOTAL NET ASSETS: 100.0% $ *Non-Income Producing The cost basis of investment for federal income tax purposes at September 30, 2011, was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Funds follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and each Fund's own market assumptions (unobservable inputs).These inputs are used in determining the value of each Fund's investments and are summarized in the following fair value hierarchy: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the company has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an active market, prices for similar instruments, interest rates, prepayments speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability , to the extent relevant observable inputs are not available, representing the company's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used as of September 30, 2011 for the Fund assets and liablities measured at fair value: Description Quoted prices in active markets for identical assets (Level 1) Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) Total Equity Common Stock $ $
